        Case 1:17-cr-00201-ABJ Document 569 Filed 03/25/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

             v.
                                                Crim. No. 17-201 (ABJ)
PAUL J. MANAFORT, JR., et al.,

                  Defendants.

                                NOTICE OF WITHDRAWAL


      Pursuant to Local Rule of Criminal Procedure 44.5(e), please notice the withdrawal of

Andrew Weissmann as counsel for the Government in the above-captioned matter.




                                                 Respectfully submitted,

                                                 ROBERT S. MUELLER, III
                                                 Special Counsel

Dated: March 25, 2019                            /s/ Andrew Weissmann
                                                 U.S. Department of Justice
                                                 Special Counsel’s Office
                                                 950 Pennsylvania Avenue NW
                                                 Washington, D.C. 20530
                                                 Telephone: (202) 616-0800
                                                 Attorney for the United States of America
